Citation Nr: 0517451	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  01-04 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for infectious hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1972 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks a disability rating greater than 30 percent 
for infectious hepatitis, also diagnosed as hepatitis C.  For 
the reasons discussed below, the Board finds that a remand 
for additional development is required. 

The veteran filed the instant claim for an increased 
disability rating in May 2000.  The disability has been 
evaluated under Diagnostic Code (Code) 7345, infectious 
hepatitis.  38 C.F.R. § 4.114 (2001).  The rating criteria 
for liver disabilities were amended during the course of this 
appeal.  See 66 Fed. Reg. 29,486 (May 31, 2001) (effective 
July 2, 2001) (codified at 38 C.F.R. pt. 4 (2004)).  The 
amendments change the rating criteria for Code 7345, 
recharacterized as chronic liver disease without cirrhosis, 
and added Code 7354, hepatitis C (or non-A, non-B hepatitis).  
The amended rating criteria for both Codes include symptoms 
of fatigue, malaise, anorexia, weight loss, and hepatomegaly, 
or the duration of incapacitating episodes within the 
previous year.    

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  As noted by the veteran's representative in the May 
2005 Informal Hearing Presentation, the report of the 
veteran's last VA examination in July 2003 does not include 
information necessary to evaluate the veteran's disability 
under the amended rating criteria.  If an examination report 
does not contain sufficient detail, it must be returned as 
inadequate for rating purposes.  38 C.F.R. § 4.2 (2004).  The 
Board is prohibited from relying on its own unsubstantiated 
medical judgment in the resolution of claims.  See Crowe v. 
Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 
547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  A 
remand for a new examination is required.  

In addition, VA's duty to assist includes obtaining records 
of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2).  
The RO has secured the veteran's VA treatment records from 
the Medical Center in Birmingham dated through July 2004.  
However, review of those records reveals a gap from June 2001 
to November 2002.  As subsequent records indicate, the 
veteran continued to receive treatment for hepatitis during 
this time.  Therefore, the RO should secure these VA medical 
records.  

Finally, the veteran advised the RO in November 2000 that he 
was enrolled in a treatment program at the University of 
Alabama Medical Center.  The RO attempted to secure records 
of this treatment in December 2002.  In January 2003, the RO 
was advised by the University of Alabama Hospital that the 
requested records were not maintained in its department and 
that the records had to be requested directly from the 
physician's office in which the patient was seen.  In a 
December 2004 letter, the RO advised the veteran that it had 
been unable to obtain records from the University of Alabama, 
but offered an incorrect explanation as to why.  These 
records are relevant to the instant appeal, and VA is 
required to make reasonable efforts to obtain them.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  On remand, the RO should explain that the 
records in question must be obtained from the treating 
physician, not from the University of Alabama Medical Center, 
and ask that he submit those records or authorize VA to 
request them. 
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's 
medical records from the VA Medical 
Center in Birmingham dated from June 2001 
to November 2002 and from July 2004 to 
the present.  

2.  The RO should contact the veteran and 
explain that it attempted to obtain 
records from the University of Alabama 
Medical Center, but was advised that such 
records had to be secured directly from 
the physician's office in which the 
patient was seen.  The RO should ask the 
veteran to submit the records of this 
treatment or supply a completed 
authorization for VA to attempt to obtain 
them directly from the physician.  If the 
veteran provides a completed release for 
the treating physician, the RO should 
attempt to secure the records.  

3.  The RO should arrange for the veteran 
to be scheduled for a VA examination to 
determine the severity of the service-
connected infectious hepatitis.  The 
claims folder must be made available to 
the examiner for review for the 
examination and the examination report 
should indicate whether such review was 
accomplished.

The examination should include any test 
or study deemed necessary by the 
examiner.  The examination should include 
an assessment of the extent of the 
veteran's liver damage.  The examiner is 
specifically asked to state in the report 
whether and to what extent the veteran 
has fatigue, malaise, hepatomegaly, and 
anorexia.  If the veteran has experienced 
weight loss, the examiner should state 
the amount and duration of the weight 
loss.  The examiner should also inquire 
as to whether the veteran has suffered 
any incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain), and if 
so, the total duration, in weeks, within 
the previous 12-month period.  The term 
"incapacitating episode" means a period 
of acute signs and symptoms severe enough 
to require bed rest and treatment by a 
physician.  If the examiner is unable to 
provide any of the requested information, 
the report should so state.      

4.  The RO should then readjudicate the 
issue on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


